EXHIBIT 10.30

NON-QUALIFIED

STOCK OPTION AGREEMENT

UNDER THE

KNOLL, INC.

2007 STOCK INCENTIVE PLAN

THIS AGREEMENT, made as of this      day of             ,          by and
between Knoll, Inc., a Delaware corporation (the “Company”), and
                                 (the “Optionee”).

W I T N E S S E T H:

WHEREAS, the Optionee is now employed or engaged as a consultant by the Company
or one of its subsidiaries in a key capacity, or is a director of the Company,
and the Company desires to have                  remain in such employment and
to afford                  the opportunity to acquire, or enlarge,
                 ownership of the Company’s Common Stock, par value $.01 per
share (“Stock”), so that                  may have a direct proprietary interest
in the Company’s success (all references to employment hereinafter shall relate
to any consulting, directorship or similar relationship, as applicable, and all
references to employment or termination of employment with or by the Company
shall include employment with or by any of the Company’s direct or indirect
subsidiaries, as applicable);

NOW, THEREFORE, in consideration of the covenants and agreements herein
contained, the parties hereto hereby agree as follows:

1. Grant of Option. Subject to the terms and conditions set forth herein and in
the Company’s                  Stock Incentive Plan as amended and/or restated
(the “Plan”), the Company hereby grants to the Optionee, during the period
commencing on the date of this Agreement and ending ten years from the date
hereof (the “Termination Date”), the right and option (the right to purchase any
one share of Stock hereunder being an “Option”) to purchase from the Company, at
a price of $         per share, an aggregate of                  shares of
Stock. The Optionee expressly acknowledges receipt of a copy of the Plan and
agrees to be bound by all of the provisions of the Plan.

2. Limitations on Exercise of Option. Subject to compliance with the terms and
conditions set forth herein, the Optionee may exercise         % of the Options
on and after                     ,         , an additional         % of the
Options on and after                     ,         , an additional         % of
the Options on and after                     ,         , and an additional
        % of the Options on and after                     ,         .
Notwithstanding the vesting provisions in this



--------------------------------------------------------------------------------

Section 2, upon a Change in Control (following the date hereof), as defined in
Exhibit A annexed hereto, 100% of the Options, to the extent not previously
exercised, shall become fully vested and exercisable.

3. Termination of Employment.

A. If prior to the Termination Date, the Optionee shall cease to be employed by
the Company by reason of a disability, as defined in Section 22(e)(3) of the
Internal Revenue Code of 1986, as amended (the “Code”), or by reason of
retirement on or after age 65, the Options shall remain exercisable until the
earlier of the Termination Date or one year after the date of cessation of
employment to the extent the Options were exercisable at the time of cessation
of employment.

B. If the Optionee shall cease to be employed by the Company prior to the
Termination Date by reason of death, or the Optionee shall die while entitled to
exercise any of the Options pursuant to paragraph 3(A) or the second sentence of
paragraph 3(C), the executor or administrator of the estate of the Optionee or
the person or persons to whom the Options shall have been validly transferred by
the executor or administrator pursuant to will or the laws of descent and
distribution shall have the right, until the earlier of the Termination Date or
one year after the date of death, to exercise the Options to the extent that the
Optionee was entitled to exercise them on the date of death, subject to any
other limitation contained herein on the exercise of the Options in effect on
the date of exercise.

C. If the Optionee voluntarily terminates employment with the Company for
reasons other than death, disability, or retirement on or after age 65, or if
the Optionee’s employment with the Company is terminated for Cause, as
hereinafter defined, unless otherwise provided by the Committee, the Options, to
the extent not exercised prior to such termination, shall lapse and be canceled.
If the Company terminates the Optionee’s employment without Cause, as
hereinafter defined, the Options, to the extent exercisable immediately prior to
such termination, shall continue to be exercisable until the earlier of the
Termination Date or ninety (90) days after the date of such termination. For
purposes of the immediately preceding sentence, any days during the
above-mentioned 90-day period that the Optionee is prohibited from selling Stock
into the public market on account of any underwriters’ lock-up period or any
blackout period imposed by the Company, shall (without duplication) not be
counted.

D. For purposes of this Agreement, unless otherwise provided in an employment
agreement between the Company and the Optionee, “Cause” shall mean: (i) the
Optionee’s failure (except where due to a disability), neglect or refusal to
perform                 

 

2



--------------------------------------------------------------------------------

duties which failure, neglect or refusal shall not have been corrected by the
Optionee within 30 days of receipt by the Optionee of written notice from the
Company of such failure, neglect or refusal, which notice shall specifically set
forth the nature of said failure, neglect or refusal, (ii) any engaging by the
Optionee in conduct that has the effect of injuring the reputation or business
of the Company or its affiliates in any material respect; (iii) any continued or
repeated absence from the Company, unless such absence is (A) approved or
excused by the Board or (B) is the result of the Optionee’s illness, disability
or incapacity; (iv) use of illegal drugs by the Optionee or repeated
drunkenness; (v) conviction of the Optionee for the commission of a felony; or
(vi) the commission by the Optionee of an act of fraud or embezzlement against
the Company.

E. Except as otherwise provided in paragraph 3(D) hereof, whether employment has
been or could have been terminated for the purposes of this Agreement, and the
reasons therefor, shall be determined by the Committee, whose determination
shall be final, binding and conclusive.

F. After the expiration of any exercise period described in either of paragraphs
3(A), 3(B) or 3(C) hereof, the Options shall terminate together with all of the
Optionee’s rights hereunder, to the extent not previously exercised. All vesting
with respect to the Options shall cease upon the Optionee’s termination of
employment with the Company and all Options to the extent unvested at the time
of termination shall expire.

4. Method of Exercising Option.

A. The Optionee may exercise any or all of the Options by delivering to the
Company a written notice signed by the Optionee stating the number of Options
that the Optionee has elected to exercise at that time, together with full
payment of the purchase price of the shares to be thereby purchased from the
Company. Payment of the purchase price of the shares may be made by certified or
bank cashier’s check payable to the order of the Company, or, in the sole
discretion of the Committee, (i) by surrender or delivery to the Company of
shares of Stock or other property acceptable to the Committee in its sole
discretion, which Stock or other property shall have a value equal to the
purchase price, (ii) after the date of an initial public offering, by delivery
to the Committee of a copy of irrevocable instructions to a stockbroker to
deliver promptly to the Company an amount of sale or loan proceeds sufficient to
pay the purchase price, or (iii) by such other means as the Committee shall
allow in its discretion. Notwithstanding anything herein to the contrary, the
Company shall not directly or indirectly extend or maintain credit, or arrange
for the extension of credit, in the form of a personal loan to or for any
director or executive officer of the Company hereunder in violation of
Section 402 of the Sarbanes-Oxley Act of 2002.

 

3



--------------------------------------------------------------------------------

B. At the time of exercise, the Optionee shall pay to the Company such amount as
the Company deems necessary to satisfy its obligation to withhold Federal, state
or local income or other taxes incurred by reason of the exercise or the
transfer of shares thereupon. The Committee may, in its sole discretion, allow
for the withholding of shares of Stock by the Company having a value equal to
the amount necessary to satisfy all or part of the tax withholding requirements.

5. Issuance of Shares. Subject to any limitations set forth in the Plan, as
promptly as practical after receipt of such written notification and full
payment of such purchase price and any required income tax withholding amount,
the Company shall issue or transfer to the Optionee the number of shares with
respect to which Options have been so exercised, and shall deliver to the
Optionee a certificate or certificates therefor, registered in the Optionee’s
name.

6. Successors. Whenever the word “Optionee” is used in any provision of this
Agreement under circumstances where the provision should logically be construed
to apply to the executors, the administrators, or the person or persons to whom
the Options may be transferred by will or by the laws of descent and
distribution, the word “Optionee” shall be deemed to include such person or
persons.

7. Non-Transferability. The Options are not transferable by the Optionee other
than by will or the laws of descent and distribution and are exercisable during
the Optionee’s lifetime only by Optionee. No assignment or transfer of the
Options, or of the rights represented thereby, whether voluntary or involuntary,
by operation of law or otherwise (except by will or the laws of descent and
distribution), shall vest in the assignee or transferee any interest or right
herein whatsoever, but immediately upon such assignment or transfer the Options
shall terminate and become of no further effect.

8. Rights as Stockholder. The Optionee or a transferee of the Options shall have
no rights as a stockholder with respect to any share covered by the Options
until                  shall have become the holder of record of such share, and
no adjustment shall be made for dividends or distributions or other rights in
respect of such share for which the record date is prior to the date upon which
she shall become the holder of record thereof.

 

4



--------------------------------------------------------------------------------

9. Recapitalizations, Reorganizations, etc.

A. The existence of the Options shall not affect in any way the right or power
of the Company or its stockholders to make or authorize any or all adjustments,
recapitalizations, reorganizations or other changes in the Company’s capital
structure or its business, or any merger or consolidation of the Company, or any
issue of stock or of options, warrants or rights to purchase stock or of bonds,
debentures, preferred or prior preference stocks ahead of or affecting the Stock
or the rights thereof or convertible into or exchangeable for Stock, or the
dissolution or liquidation of the Company, or any sale or transfer of all or any
part of its assets or business, or any other corporate act or proceeding,
whether of a similar character or otherwise.

B. The shares with respect to which the Options are granted are shares of Stock
of the Company as presently constituted, but if, and whenever, prior to the
delivery by the Company of all of the shares of the Stock with respect to which
the Options are granted, the Company shall effect a subdivision or consolidation
of shares of the Stock outstanding, without receiving compensation therefor in
money, services or property, the number and price of shares remaining under the
Options shall be appropriately adjusted. Such adjustment shall be made by the
Committee, whose determination as to what adjustment shall be made, and the
extent thereof, shall be final, binding and conclusive. Any such adjustment may
provide for the elimination of any fractional share which might otherwise become
subject to the Options.

C. In the event of any change in the outstanding shares of Stock by reason of
any recapitalization, merger, consolidation, spin-off, combination or exchange
of shares or other corporate change, or any distributions to common shareholders
other than cash dividends, the Committee shall make such substitution or
adjustment, if any, as it deems to be equitable, as to the number or kind or
shares of Stock or other securities covered by the Options and the Option price
thereof. The Committee shall notify the Optionee of any intended sale of all or
substantially all of the Company’s assets within a reasonable time prior to such
sale.

D. Except as hereinbefore expressly provided, the issue by the Company of shares
of stock of any class, or securities convertible into or exchangeable for shares
of stock of any class, for cash or property, or for labor or services, either
upon direct sale or upon the exercise of options, rights or warrants to
subscribe therefor, or to purchase the same, or upon conversion of shares or
obligation of the Company convertible into such shares or other securities,
shall not affect, and no adjustment by reason thereof shall be made with respect
to, the number or price of shares of Stock subject to the Options.

 

5



--------------------------------------------------------------------------------

10. Compliance with Law. Notwithstanding any of the provisions hereof, the
Optionee hereby agrees that Title will not exercise the Options, and that the
Company will not be obligated to issue or transfer any shares to the Optionee
hereunder, if the exercise hereof or the issuance or transfer of such shares
shall constitute a violation by the Optionee or the Company of any provisions of
any law or regulation of any governmental authority. Any determination in this
connection by the Committee shall be final, binding and conclusive. The Company
shall in no event be obliged to register any securities pursuant to the
Securities Act of 1933 (as now in effect or as hereafter amended) or to take any
other affirmative action in order to cause the exercise of the Options or the
issuance or transfer of shares pursuant thereto to comply with any law or
regulation of any governmental authority.

11. Notice. Every notice or other communication relating to this Agreement shall
be in writing, and shall be mailed to or delivered to the party for whom it is
intended at such address as may from time to time be designated by it in a
notice mailed or delivered to the other party as herein provided, provided that,
unless and until some other address be so designated, all notices or
communications by the Optionee to the Company shall be mailed or delivered to
the Company at its principal executive office, and all notices or communications
by the Company to the Optionee may be given to the Optionee personally or may be
mailed to Optionee at the Optionee’s last known address, as reflected in the
Company’s records.

12. Non-Qualified Options. The Options granted hereunder are not intended to be
incentive stock options within the meaning of Section 422 of the Code.

13. Binding Effect. Subject to Section 7 hereof, this Agreement shall be binding
upon the heirs, executors, administrators and successors of the parties hereto.

14. Governing Law. This Agreement shall be construed and interpreted in
accordance with the internal laws of the State of Delaware, United States of
America, without reference to the principles of conflicts of law thereof. The
parties hereto agree that any action arising out of or relating to this
Agreement must be brought in the United States District Court of Delaware.
Alternatively, provided only that the United States District Court for Delaware
is deemed to lack subject-matter jurisdiction, the parties consent and agree
that any such matter provided for in this sub-paragraph shall be brought in
Delaware State court. All parties hereto expressly agree and consent to the
exclusive jurisdiction of the Delaware courts (i.e., Delaware Federal and
Delaware State Courts, respectively).

 

6



--------------------------------------------------------------------------------

15. Plan. The terms and provisions of, and the defined terms used in, the Plan
are incorporated herein by reference. Unless a different meaning is expressly
set forth herein, the defined terms used in this Agreement shall have the same
meaning given to such terms in the Plan. In the event of a conflict or
inconsistency between discretionary terms and provisions of the Plan and the
express provisions of this Agreement, this Agreement shall govern and control.
In all other instances of conflicts or inconsistencies or omissions, the terms
and provisions of the Plan shall govern and control.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

KNOLL, INC. By:  

 

OPTIONEE:

 

 

7



--------------------------------------------------------------------------------

EXHIBIT A

Change in Control. For purposes of this Agreement, a “Change in Control” shall
be deemed to have occurred if: (i) any person (as defined in Section 3(a)(9) of
the Securities Exchange Act of 1934, as amended from time to time (the “Exchange
Act”), and as used in Sections 13(d) and 14(d) thereof, including any “group” as
defined in Section 13(d)(3) thereof (a “Person”), but excluding the Company, any
majority owned subsidiary of the Company (a “Subsidiary”), and any employee
benefit plan sponsored or maintained by the Company or any Subsidiary (including
any trustee of such plan acting as trustee), becomes the beneficial owner of
shares of the Company having at least 50% of the total number of votes that may
be cast for the election of directors of the Company (the “Voting Shares”)
provided, however, that such an event shall not constitute a Change in Control
if the acquiring Person has entered into an agreement with the Company approved
by the Board which materially restricts the right of such Person to direct or
influence the management or policies of the Company; (ii) the shareholders of
the Company shall approve, and there shall have been consummated, any merger or
other business combination of the Company, sale of the Company’s assets or
combination of the foregoing transactions (a “Transaction”) other than a
Transaction involving only the Company and one or more of its Subsidiaries, or a
Transaction immediately following which the shareholders of the Company
immediately prior to the Transaction continue to have a majority of the voting
power in the resulting entity; or (iii) within any 24-month period beginning on
or after                 ,              the persons who were members of the
Board on or immediately before the beginning of such period (the “Incumbent
Directors”) shall cease (for any reason other than death) to constitute at least
a majority of members of the Board or the board of directors of any successor to
the Company, provided that any director who was not a director as of
                ,              shall be deemed to be an Incumbent Director if
such director was elected to the Board by, or on the recommendation of or with
the approval of, at least a majority of the directors who then qualified as
Incumbent Directors either actually or by prior operation of this definition.
Notwithstanding the foregoing, no Change in Control shall be deemed to have
occurred for purposes of this Agreement by reason of any actions or events in
which the Optionee participates in a capacity other than in             
capacity as an employee of the Company or any Subsidiary.

 

8